Exhibit 10.3

 

To:   

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

A/C    4375-691755 From:    Wells Fargo Bank, National Association Subject:   
Partial Termination of Convertible Bond Hedge Transaction Reference No.
OTC032307201-204C Date:    March 19, 2009

This letter agreement (this “Termination Agreement”) relates to the Transaction
(the “Transaction”) entered into between Wells Fargo Bank, National Association
(“Dealer”) and ViroPharma Incorporated (“Counterparty”), pursuant to a letter
agreement dated March 20, 2007 entitled Convertible Bond Hedge Transaction
(Transaction Reference Number: OTC032307201-204C) (the “Confirmation”).
Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to them in the Confirmation.

Counterparty proposes to acquire its outstanding 2% convertible senior notes due
2017 (the “Convertible Notes”) from time to time in the open market (the
“Purchase Program”). In connection with the acquisition of Convertible Notes
pursuant to the Purchase Program, the Dealer and Counterparty desire to effect a
partial termination of the Transaction in respect of a number of options equal
to the number of Convertible Notes (in denominations of USD1,000 principal
amount) so purchased (the “Partial Termination”).

1. Partial Termination. (a) The parties hereby agree that, in full satisfaction
of its obligations in respect of the Partial Termination, Dealer shall pay to
Counterparty on each Payment Date (as defined below) an amount in USD (a
“Termination Payment”) equal to the Termination Payment Amount for such Payment
Date (as defined below).

 

Termination Payment Amount:    For each Payment Date, an amount in USD equal to
the product of the Applicable Number of Options for such Payment Date and the
Termination Value for such Payment Date, as set forth in the Calculation Agent’s
Notice for the related Purchase Date. Applicable Number of Options:    For each
Payment Date, the Number of Purchased Convertible Notes for such Payment Date,
as set forth in the Calculation Agent’s Notice for the related Purchase Date.
Number of Purchased Convertible Notes:    For each Payment Date, the number of
Convertible Notes (in denominations of USD1,000 principal amount) purchased by
Counterparty on the Purchase Date corresponding to such Payment Date pursuant to
the Purchase Program, as set forth in the Calculation Agent’s Notice for the
related Purchase Date. Purchase Date:    Each date on which Counterparty
executes a purchase of Convertible Notes pursuant to the Purchase Program. For
the avoidance of doubt, the Purchase Date shall be the trade date of such
purchase.



--------------------------------------------------------------------------------

Termination Value:    For each Payment Date the amount, as determined by the
Calculation Agent, that would be payable by Dealer to Counterparty pursuant to
Section 6 of the Agreement if (i) Dealer designated an Early Termination Date in
respect of an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transaction as the sole Affected Transaction, occurring
on the Purchase Date corresponding to such Payment Date and (ii) the Number of
Options for the Transaction were one, as set forth in the Calculation Agent’s
Notice for the related Purchase Date. For purposes of determining such amount,
the Calculation Agent shall (i) use the Daily Average Price on the Valuation
Date corresponding to such Purchase Date as the current Share price input and
(ii) assume that all Convertible Notes originally issued by Counterparty remain
outstanding on the Early Termination Date. Calculation Agent’s Notice:    A
notice for each Purchase Date to be provided by the Calculation Agent to
Counterparty following the close of trading on the Exchange on the Valuation
Date for such Purchase Date substantially in the form attached hereto as
Schedule A. For the avoidance of doubt, the Number of Purchased Notes set forth
in the Calculation Agent’s Notice shall be identical to the number of
Convertible Notes repurchased by Counterparty indicated in the Issuer’s Notice
for such Purchase Date. Issuer’s Notice:    Notice to be provided in writing
(including by email) before 6:00 PM (New York City time) to Dealer and the
Calculation Agent on each Purchase Date of the number of Convertible Notes
purchased by Counterparty on such Purchase Date. If Counterparty so notifies
Dealer, such Convertible Notes purchased by Counterparty shall be subject to the
provisions hereunder. Valuation Date:    For each Purchase Date, the immediately
following Exchange Business Day. Daily Average Price:    For any Exchange
Business Day, as determined by the Calculation Agent based on the New York
Volume Weighted Average Price per Share for the regular trading session
(including any extensions thereof) of the Exchange on such Exchange Business Day
(without regard to pre-open or after hours trading outside of such regular
trading session), as published by Bloomberg at 4:15 P.M., New York City time (or
15 minutes following the end of any extension of the regular trading session),
on such Exchange Business Day, on Bloomberg page “VPHM.Q<Equity>AQR” (or any
successor thereto) (or if such published volume weighted average price is
unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a volume
weighted method). Exchange:    The NASDAQ Global Select Market Consequences of
Disrupted Days:    Notwithstanding anything to the contrary in this Termination
Agreement or the Equity Definitions, if any Valuation Date is a Disrupted Day,
the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take

 

2



--------------------------------------------------------------------------------

   any or all of the following actions: (i) postpone the Valuation Date in
accordance with Section 6.6 of the Equity Definitions or (ii) determine that
such Valuation Date is a Disrupted Day only in part, in which case the
Calculation Agent shall (A) determine the Daily Average Price based on
transactions in the Shares on such Valuation Date effected before the relevant
Market Disruption Event occurred and/or after the relevant Market Disruption
Event ended, as applicable, and (B) designate the immediately following Exchange
Business Day as the Valuation Date (with the provisions of this paragraph
applying successively to each such Exchange Business Day so designated) and
determine the Termination Value using an appropriately weighted average of the
Daily Average Prices on the original Valuation Date and such designated
Valuation Date or Dates. Section 6.6(a) of the Equity Definitions is hereby
amended by replacing the word “shall” in the fifth line thereof with the word
“may,” and by deleting clause (ii) thereof. Any Scheduled Trading Day on which
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed a Disrupted Day in full. Market Disruption Event:    Section 6.3(a) of
the Equity Definitions is hereby amended by deleting the words “during the one
hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,” in
clause (ii) thereof. Payment Date:    The date one Settlement Cycle following
each Valuation Date.

(b) For the avoidance of doubt, the parties agree that, following each
Termination Payment, the Number of Options shall be reduced by the Applicable
Number of Options for the relevant Payment Date.

2. Representations and Warranties.

 

  (a) Each party represents to the other party that:

(i) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing.

(ii) It has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and any other documentation relating to this
Termination Agreement that it is required by this Termination Agreement to
deliver and to perform its obligations under this Termination Agreement and has
taken all necessary action to authorize such execution, delivery and
performance.

(iii) Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.

(iv) All governmental and other consents that are required to have been obtained
by it with respect to this Termination Agreement have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

(v) Its obligations under this Termination Agreement constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights

 

3



--------------------------------------------------------------------------------

generally and subject, as to enforceability, to equitable principles of general
application (regardless of whether enforcement is sought in a proceeding in
equity or at law)).

(vi) It is an “eligible contract participant” as defined in Section 1a(12) of
the U.S. Commodity Exchange Act, as amended.

 

  (b) Counterparty represents and warrants to and for the benefit of, and agrees
with, Dealer and Goldman Sachs International (“GS”) as follows:

(i) On the date hereof and each Purchase Date (A) none of Counterparty and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission (“SEC”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents)
pursuant to the Exchange Act of 1934, as amended (the “Exchange Act”) do not
contain any untrue statement of a material fact or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor GS is making any
representations or warranties with respect to the treatment of the Partial
Termination under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

(iii) Prior to the date hereof, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Partial
Termination and such other certificate or certificates as Dealer shall
reasonably request.

(iv) Counterparty is not entering into this Termination Agreement to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(v) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vi) Counterparty understands that no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

(vii) Counterparty acknowledges its responsibilities under applicable
federal securities laws, including, without limitation, Rule 10b-5 under the
Exchange Act, in relation to the Transaction and its partial termination.

(viii) On each Purchase Date and Payment Date, (a) the assets of Counterparty at
their fair valuation exceed the liabilities of Counterparty, including
contingent liabilities, (b) the capital of Counterparty is adequate to conduct
the business of Counterparty and (c) Counterparty has the ability to pay its
debts and obligations as such debts mature and does not intend to, or does not
believe that it will, incur debt beyond its ability to pay as such debts mature.

 

  (c) Counterparty acknowledges that:

(i) In connection with the Partial Termination, GS and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust or unwind its
hedge position with respect to the Transaction.

 

4



--------------------------------------------------------------------------------

(ii) GS and Dealer and their respective affiliates may also be active in the
market for the Shares other than in connection with activities in relation to
the Transaction or the Partial Termination, as applicable.

(iii) GS and Dealer shall make their own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that they deem appropriate to hedge
their respective price and market risk with respect to the Daily Average Price.

(iv) Any market activities of GS and Dealer and their respective affiliates with
respect to the Shares may affect the market price and volatility of the Shares,
as well as the Daily Average Price, in a manner that may be adverse to
Counterparty.

(v) This Termination Agreement relates to a partial termination of the
Transaction; GS and Dealer may purchase shares for their own accounts at an
average price that may be greater than, or less than, the Daily Average Price.

3. Termination of this Termination Agreement. This Termination Agreement shall
terminate upon the earlier of (i) the Business Day following the election by
either Dealer or Counterparty to terminate this Termination Agreement by
providing written notice to the other party and (ii) March 26, 2009, except that
(a) the obligation to pay the Termination Payment Amount for any Purchase Date
occurring on or prior to the date of termination of this Termination Agreement
shall survive the termination of this Termination Agreement until such payment
is made and (b) the representations and warranties set forth above in Section 2
of this Termination Agreement shall survive the termination of this Termination
Agreement without limitation.

4. No Netting and Set-off. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under this
Termination Agreement against any delivery or payment obligations owed to it by
the other party, whether arising under the this Termination Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

5. Counterparts. This Termination Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

6. Third Party Beneficiary. GS shall be the third party beneficiary of
Counterparty’s representations, warranties, agreements, indemnities and other
obligations hereunder and will have a right to directly enforce those
obligations against Counterparty.

7. Governing Law. THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

8. Arbitration

 

  a. All parties to this Termination Agreement are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.

 

  b. Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

 

  c. The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

 

  d. The arbitrators do not have to explain the reason(s) for their award.

 

  e. The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

 

5



--------------------------------------------------------------------------------

  f. The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

 

  g. The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Termination Agreement

 

  h. Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the Agreement or the Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

 

  i. No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

 

  j. Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Termination Agreement except to the extent
stated herein.

 

6



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Termination Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) confirm that the foregoing (in the exact form
provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to this Termination Agreement, by manually
signing this Termination Agreement or this page hereof as evidence of agreement
to such terms and providing the other information required herein and
immediately returning an executed copy to Wells Fargo Bank, National
Association, Facsimile No. (415) 646-9208, with a copy to Goldman Sachs
International, Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

Yours faithfully,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Simon Bevan

Name:   Simon Bevan Title:   Authorized Signatory

 

Agreed and Accepted By: VIROPHARMA INCORPORATED By:  

/s/ Vincent J. Milano

Name:   Vincent J. Milano Title:   President and CEO



--------------------------------------------------------------------------------

SCHEDULE A

CALCULATION AGENT’S NOTICE

 

 To:   

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

  A/C:    4375-691755 From:    Goldman Sachs International, as Calculation Agent
 Re:    Partial Termination of the Convertible Bond Hedge Transaction Ref. No.
OTC032307201-204C   Date:    [    ]

 

 

Reference is hereby made to the Termination Agreement (the “Issuer Bond Hedge
Termination Agreement”) dated as of March 19, 2008 between Wells Fargo and
ViroPharma Incorporated (the “Issuer”) relating to the partial termination of
the Convertible Bond Hedge Transaction (Ref. No. OTC032307201-204C).

Any capitalized terms used herein but not defined shall have the meanings set
forth in the Issuer Bond Hedge Termination Agreement.

On the Purchase Date specified below, the Issuer purchased the Number of
Purchased Convertible Notes specified below pursuant to the Purchase Program.
The Calculation Agent hereby notifies the Issuer of the following terms under,
and as defined in, the Issuer Bond Hedge Termination Agreement, relating to such
Purchase Date:

 

Purchase Date: Number of Purchased Convertible Notes and Applicable Number of
Options: Valuation Date: Daily Average Price for Valuation Date: Termination
Value: Termination Payment Amount:

 

Yours sincerely, GOLDMAN SACHS INTERNATIONAL By:  

 

Authorized Signatory